DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/22 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 4/14/22, with respect to claims 1-8, 10-12, 14-16 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Grace Yin-Ping Lee on 4/27/22.
The application has been amended as follows: 
Cancel Claim 17

Allowable Subject Matter
Claims 1-8, 10-12, 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest an optical device comprising first and second outer substrate disposed to face each other, and an active liquid crystal element encapsulated between them, wherein at least one of the first or second outer substrates is a curved substrate, wherein the active liquid crystal element is encapsulated with an adhesive film, and wherein a thickness at a center of gravity of the optical device is thinner than a thickness of a rim of the optical device, wherein a thickness of each other first and second outer substrates is 1mm or more and a curvature radius of each of the first and second outer substrate is 2,000R or less, in combination with the remaining features recited in the claim. 
The prior art of Kim (US 2018/0101041 A1 of record) discloses an optical device comprising first and second outer substrate disposed to face each other, and an active liquid crystal element encapsulated between them, wherein at least one of the first or second outer substrates is a curved substrate, and wherein a thickness at a center of gravity of the optical device is thinner than a thickness of a rim of the optical device (Kim, Figure 2). Kim fails to disclose that a thickness of the substrate is 1mm or more and a curvature radius is 2000R or less. Kim also fails to disclose that the active liquid crystal element is encapsulated with an adhesive film. The prior art of Yamagata (US 2012/0020056 A1 of record) discloses a similar optical device wherein the active liquid crystal element is encapsulated with an adhesive film (Yamagata, Figure 29; Paragraph 0182; Paragraph 0062). However, Yamagata also fails to disclose a relationship between the substrate thickness and curvature radius, where the thickness is 1mm or more and the curvature radius is 2000R or less. The prior art of Woo (US 2015/0168792 A1 of record) discloses some instances where the substrate thickness is greater than 1.09mm but discloses a curvature radius of 3250R (Woo, Paragraphs 0083-0084). In fact, Woo teaches away from this relationship, as Woo discloses that the thicker the substrate, the greater the curvature radius. 
Regarding independent claim 16, the prior art of record does not teach or suggest an optical device comprising first and second outer substrate disposed to face each other, and an active liquid crystal element encapsulated between them, wherein at least one of the first or second outer substrates is a curved substrate, wherein the active liquid crystal element is encapsulated with an adhesive film, and wherein a thickness at a center of gravity of the optical device is thinner than a thickness of a rim of the optical device, wherein a thickness of each other first and second outer substrates is 2mm or more and a curvature radius of each of the first and second outer substrate is 3,000R or less, in combination with the remaining features recited in the claim. 
The prior art of Kim (US 2018/0101041 A1 of record) discloses an optical device comprising first and second outer substrate disposed to face each other, and an active liquid crystal element encapsulated between them, wherein at least one of the first or second outer substrates is a curved substrate, and wherein a thickness at a center of gravity of the optical device is thinner than a thickness of a rim of the optical device (Kim, Figure 2). Kim fails to disclose that a thickness of the substrate is 2mm or more and a curvature radius is 3000R or less. Kim also fails to disclose that the active liquid crystal element is encapsulated with an adhesive film. The prior art of Yamagata (US 2012/0020056 A1 of record) discloses a similar optical device wherein the active liquid crystal element is encapsulated with an adhesive film (Yamagata, Figure 29; Paragraph 0182; Paragraph 0062). However, Yamagata also fails to disclose a relationship between the substrate thickness and curvature radius, where the thickness is 2mm or more and the curvature radius is 3000R or less. The prior art of Woo (US 2015/0168792 A1 of record) discloses some instances where the substrate thickness is greater than 1.09mm but discloses a curvature radius of 3250R or greater (Woo, Paragraphs 0083-0084). In fact, Woo teaches away from this relationship, as Woo discloses that the thicker the substrate, the greater the curvature radius. 
Therefore, Claims 1 and 16 are allowed. Claims 2-8, 10-12, and 14-15 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871